UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JENNIFER FUNG-SCHWARTZ, et al.,
                                                                    4/2/2020
            Plaintiffs,
       -against-                                    17-CV-0233 (VSB) (BCM)
CERNER CORPORATION, et al.,                         ORDER
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons stated on the record during the April 2, 2020 telephonic conference,
Judge Moses will conduct a further telephonic status conference on May 11, 2020, at 10:00 a.m.
At that time, counsel are directed to call the Court's conference line (888) 557-8511 and enter the
access code 7746387.

        Prior to the conference, the parties are to meet and confer (remotely) in good faith
regarding any discovery or scheduling disputes. No later than May 6, 2020, the parties shall
submit a joint letter updating the Court on the progress of written discovery to date, identifying
any disputes that require judicial resolution, and proposing a schedule for deposition discovery.
In the event of disputes requiring judicial resolution, the joint letter shall succinctly state the
parties’ respective positions, without extended argument, and shall include, as attachments,
copies of the disputed discovery demands and/or responses, in compliance with Moses Indiv.
Prac. § 2(b). It is the intention of the Court to decide any such disputes at the May 6 conference,
based upon the joint letter and such argument as may be presented at the conference.

Dated: New York, New York
       April 2, 2020                         SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
